Citation Nr: 1232841	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-14 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a lung disability, to include as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  

The Veteran requested (in his April 2010 VA Form 9) a Board hearing in Washington, DC in connection with his appeal.  Such a hearing was scheduled for September 6, 2012.  In correspondence dated September 4, 2012, the Veteran's representative explained that the Veteran was physically unable to attend the scheduled hearing and that he wished to withdraw his request for a hearing in Washington, DC, and instead requested a Travel Board hearing at the Denver RO.  The undersigned has reviewed the motion from the Veteran's representative and determined that good cause for rescheduling the Veteran's hearing request (now changed to a Travel Board hearing request) is shown.  See 38 C.F.R. § 20.702(c).  

The Board notes that the Veteran had also initiated an appeal seeking service connection for bilateral hearing loss adjudicated in a February 2008 rating decision.  In his April 2010 VA Form 9, he limited his appeal to the matter at hand.  Hence, that matter is not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.  


REMAND

In his April 2010 VA Form 9 (Substantive Appeal), the Veteran requested a hearing in Washington, DC.  As the Veteran's representative indicated prior to the scheduled hearing that the Veteran was not physically able to attend, and that his hearing request be changed to a Travel Board hearing request, the Board has granted his motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to be held at the Denver, Colorado RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


